Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 18, 2022.
Claims 5 and 13-14 are canceled.
Claim 10 is amended.
Claims 1-4, 6-12, and 15-20 are being examined in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Support means (claim 20)
Tensioning means (claim 20)
Guiding means (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US Pub. No. 2015/0165717 A1, herein, Page) in view of Cheich et al. (WO 2016/077728 A1, herein, Cheich).
Regarding claim 1, Page discloses a dunnage conversion apparatus (10 – Fig. 1), comprising: 
a housing (12); 
50) mounted in the housing and configured to support a supply (18) of sheet material (20) for dispensing from the dunnage conversion apparatus (Para [0036]); and 
a tensioning assembly (60, 70, 80, 90) coupled to the housing and to the support for applying a compressive force between opposite axial sides of the housing (Para [0049]).
Page does not expressly disclose a guide member downstream of the support and providing a resilient surface across which the sheet material may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus.
Cheich teaches a guide member (90, 92 – Figs. 2 and 5) downstream of the support and providing a resilient surface (94, “may be flexible” – Pg 12, lns 19-20) across which the sheet material (16) may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus (Pg 12, ln 4-Pg 13, ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page with a guide member downstream of the support and providing a resilient surface across which the sheet material may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus as taught by Cheich in order to provide a smooth, continuous path for guiding the sheet material (Cheich, Pg 12, lns 4-5).

Regarding claim 2, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, where the guide member is coupled to the housing (Cheich, 20) (Cheich, Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page so that the guide member is coupled to the housing as taught by Cheich in order to provide a smooth, continuous path for guiding the sheet material (Cheich, Pg 12, lns 4-5).

Regarding claim 3, Page in view of Cheich teaches the dunnage conversion apparatus as recited above. 
Page in view of Cheich does not expressly disclose that the housing and the guide member are made of paperboard.
Page does disclose that the housing “may be formed as a single structure, such as a unitary monolithic molded polymeric body” (Para [0040]).
Cheich teaches that the guide member “may be made of a plastic, such as nylon, or other polymer” (Pg 12, lns 18-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dunnage conversion apparatus taught by Page in view of Cheich so that the housing and the guide member are made of paperboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, where a portion of the guide member is positioned to bend outwardly from the housing when the sheet material is drawn across the guide member (Cheich, Pg 12, ln 4-Pg 13, ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page so that a portion of the guide member is positioned to bend outwardly from the housing when the sheet material is drawn across the guide member as taught by Cheich in order to provide a smooth, continuous path for guiding the sheet material (Cheich, Pg 12, lns 4-5).

Regarding claim 7, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, in combination with the supply of sheet material including an expandable sheet material (Page, 20) having a plurality of slits configured to expand under tension applied in a feed direction that is transverse a length dimension of the slits (Page, Para [0036], Fig.1).

Regarding claim 8, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, further including a mounting bracket (Page 12c, 12d) wrapped about the housing to engage a work surface on which the apparatus is positioned (Page, Fig. 2).

Regarding claim 9, Page in view of Cheich teaches the dunnage conversion apparatus as recited above, further in combination with a supply (Page, 14) of separator sheet material (Page, 16) supported in the housing.

Regarding claim 20, Page discloses a dunnage conversion apparatus (10 – Fig. 1), comprising: 
a housing (12); 
a support means (50) coupled to the housing for supporting a supply (18) of expandable sheet material (20); 
a tensioning means (60, 70, 80, 90) for applying a compressive force between opposite axial ends of the housing (Para [0049]).
Page does not expressly disclose a guiding means disposed downstream of the support means for providing a resilient surface across which the sheet material may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus.
Cheich teaches a guiding means (90, 92 – Figs. 2 and 5) disposed downstream of the support means for providing a resilient surface (94, “may be flexible” – Pg 12, lns 19-20) across which the sheet material (16) may be drawn to restrict tearing of the sheet material as it is drawn from the dunnage conversion apparatus (Pg 12, ln 4-Pg 13, ln 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as disclosed by Page with a guiding means disposed downstream Cheich, Pg 12, lns 4-5).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US Pub. No. 2015/0165717 A1, herein, Page ‘717) in view of Cheich et al. (WO 2016/077728 A1, herein, Cheich) and further in view of Page et al. (US Patent No. 9,376,280 B2, herein, Page ‘280).
Regarding claim 6, Page ‘717 in view of Cheich teaches the dunnage conversion apparatus as recited above.
Page ‘717 in view of Cheich does not expressly disclose an adhesive strip adhered to the bottom of the housing, and including a removable liner that is removable to secure the housing to a work surface.
Page ‘280 teaches an adhesive strip (31t – Fig. 3) adhered to the bottom of the housing (30), and including a removable liner (“a piece of wood or metal”) that is removable to secure the housing to a work surface (Col. 9, lns 37-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the dunnage conversion apparatus as taught by Page ‘717 in view of Cheich with an adhesive strip adhered to the bottom of the housing, and including a removable liner that is removable to secure the housing to a work surface as taught by Page ‘280 in order to inhibit motion of the box during dispensing of the sheet material (Page ‘280, Col. 9, lns 37-39)

Allowable Subject Matter
Claims 10-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
the opposite axial sides of the housing are each coupled between an opposite end of the tensioning assembly and the support
at least a portion of one of the axial sides captured between the tensioning assembly and the support is configured to float relative to the remainder of the housing
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Pages 8-12, filed January 18, 2022, with respect to claims 10-12 and 15-19 rejection of September 20, 2021 has been withdrawn. 
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
In regards to applicant’s arguments that
“There is no reason to believe that a "smooth, continuous path" provides any advantages for Page's apparatus, and thus there is no rational basis for modifying Page to include Cheich's guide strips…Page lacks rollers or any need for rollers, or any need to guide sheet material around a roller to prevent it from wrapping around the roller…Moreover, because Page teaches a manually-operated apparatus, the operator will be pulling on the sheet material to cause it to expand. So even if Cheich's grooved rollers also were added to Page, because the operator is pulling on the sheet material there would be no possibility for the sheet material to wrap around the rollers. Accordingly, the problem addressed by Cheich's guide strips does not exist in Page, and there would be no reason for the ordinary skilled person to modify Page's apparatus to include both Cheich's rollers and guide strips. For at least the foregoing reasons, Applicant respectfully submits that the claimed apparatus is patentable over Page and Cheich.”
This is not persuasive for the following reasons:
Examiner maintains that the combination of Page in view of Cheich teaches the claimed invention. Examiner relies on Cheich to teach the claimed guide members. The guide member taught by Cheich are elements that are separate from the rollers and specifically “do not impair the operation of the expansion rollers 24” (Cheich, Col. 7, lns 44-59). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the guide members taught by Cheich with the apparatus taught by Page there would be no possibility for the sheet material to wrap around the rollers”, therefore, this is mere speculation. Furthermore, it would be beneficial to provide a smooth and continuous path for guiding the sheet material in order to prevent any jamming with the apparatus. Therefore, the rejection as recited above is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 17, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731